COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       SK Plymouth, LLC and SK E&P Operations America, LLC and Joey
                           Jun v. Jean Elizabeth Simmons

Appellate case number:     01-19-00433-CV

Trial court case number: 2019-03233

Trial court:               189th District Court of Harris County

       Appellants SK Plymouth, LLC, SK E&P Operations America, LLC, and Joey Jun are
attempting to appeal an order denying their motion to compel arbitration. An interlocutory order
denying a motion to compel arbitration is an appealable order. See TEX. CIV. PRAC. & REM. CODE
§ 171.098(a) (arbitration agreement under the Texas Arbitration Act § 51.016 (arbitration
agreement under the Federal Arbitration Act). The notice of appeal for an accelerated appeal is
due 20 days after the order is signed. See TEX. R. APP. P. 26.1(b).
        The order denying appellants’ motion to compel arbitration was signed on May 16, 2019.
Appellants did not file their notice of appeal until June 10, 2019, more than 20 days after the order
was signed. Although an extension of time is implied if the notice of appeal is filed within 15 days
of the deadline, appellants must file a motion explaining the reason for the delay in filing the notice
of appeal. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617(Tex. 1997). If the
notice of appeal is not timely filed, the appellate court lacks jurisdiction over the appeal. See TEX.
R. APP. P. 25.1(b).
        Accordingly, the Court may dismiss this appeal for lack of jurisdiction unless appellants
file within 10 days of the date of this order a motion to extend time to file the notice of appeal
explaining the reason for the delay in filing the notice of appeal.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: ___August 20, 2019___